NUMBERS 13-18-00343-CR AND 13-18-00344-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JACKIE LEE GANDEE JR.,                                                   APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                        APPELLEE.


                        On appeal from the County Court
                         of Matagorda County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

      This cause is currently before the Court on appellant's sixth unopposed motion for

extension of time to file the brief. The reporter’s record was filed on September 27, 2018,

and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R.

App. P. 38.6(a). This Court has previously granted appellant five extensions of time
totaling 168 days to file the brief, and appellant now seeks an additional 30 days, until

May 15, 2019, to file the brief.

       The Court GRANTS appellant’s sixth unopposed motion for extension to file the

brief and ORDERS the Honorable Leslie A. Werner to file the brief on or before May 15,

2019. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.       No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of April, 2019.




                                              2